Action between Dorothy B. Mendel and James H. Mendel for divorce, wherein James Mendel petitioned for modification of an award of alimony contained in the final decree. From an order denying the petition, petitioner appeals.
Affirmed.
We have carefully studied the briefs filed by counsel for the respective litigants and the transcript of the evidence. We find that error has not been clearly demonstrated by counsel for appellant nor is there any apparent harmful obliquity in the record. Consequently, we affirm the Chancellor's order in and by which he denied appellant's amended petition seeking modification of the award of alimony contained in the final decree of divorce.
Such affirmation, however, is without prejudice to the filing by the appellant of a new petition for modification of the final decree after he may have fully complied with his obligations thereunder or may have partially fulfilled such obligations, provided he clearly demonstrates his inability to perform them to any greater extent.
Affirmed.
ADAMS, C.J., and TERRELL, THOMAS, SEBRING and HOBSON, JJ., concur.
CHAPMAN, J., dissents.
BARNS, J., not participating.